Name: Commission Regulation (EEC) No 3135/92 of 29 October 1992 fixing for the 1992/93 marketing year the reference prices for artichokes
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 30 . 10. 92 Official Journal of the European Communities No L 313/23 COMMISSION REGULATION (EEC) No 3135/92 of 29 October 1992 fixing for the 1992/93 marketing year the reference prices for artichokes THE COMMISSION OF THE EUROPEAN COMMUNITIES,  the standard rate of transport costs in the current marketing year ; Having regard to the Treaty establishing the European Economic Community, Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State plus transport costs for the current year, after this amount has been increased by the rise in production costs less productivity growth ; whereas the reference price may, however, not be lower than in the preceding marketing year ; Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 754/92 (2), and in particular Article 27 (1 ) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 2205/90 (4), and in particular Article 6 (3) thereof, Whereas, to take seasonal price variations into account, the marketing year should be divided into several periods and a reference price fixed for each of these periods ; Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1 035/72, reference prices valid for the whole Commu ­ nity are to be fixed at the beginning of the marketing year ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial characteristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas artichokes are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas artichokes harvested during a given crop year are marketed from October to September of the following year ; whereas the quantities harvested in the months July to October are so small that there is no need to fix reference prices for these months ; whereas reference prices should be fixed only for the period 1 November up to and including 30 June of the following year ; Whereas Article 6 of Regulation (EEC) No 1677/85 provides that agricultural prices fixed in ecus must be reduced when the amendment of the agricultural conver ­ sion rate takes effect at the beginning of the marketing year following a monetary realignment, as a result of the dismantlement of transferred monetary gaps ; whereas, because of automatic dismantlement of the negative monetary gaps created by the realignments of 13 to 17 September 1992, it is necessary to divide the prices in ecus by the coefficient reducing agricultural prices fixed at 1,002650 by Article 2 of Commission Regulation (EEC) No 2735/92 (5) ; Whereas Article 23 (2) (b) of Regulation (EEC) No 1035/72 stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the standard cost of transporting Community products between production areas and Community consumption centres in the preceding year, by :  the increase in production costs for fruit and vegetables, less productivity growth, and Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,(') OJ No L 118, 20. 5. 1972, p. 1 . f) OJ No L 180, 1 . 7. 1992, p. 23 . (3) OJ No L 164, 24. 6. 1985, p. 6 . (4) OJ No L 201 , 31 . 7. 1990, p. 9 . C) OJ No L 277, 22. 9 . 1992, p. 18 . No L 313/24 Official Journal of the European Communities 30 . 10 . 92 HAS ADOPTED THIS REGULATION :  from 1 November to 31 December 1992 : 89,99,  from 1 January to 30 April 1993 : 79,35,  May 1993 : 74,95, Article 1 For the 1992/93 marketing year, the reference prices for artichokes (CN code 0709 10 00), expressed in ecus per 100 kilograms net of packed products of class I, of all sizes, shall be as follows :  June 1993 : 63,95. Article 2 This Regulation shall enter into force on 1 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1992. For the Commission Ray MAC SHARRY Member of the Commission